SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1389
CA 14-00539
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


ALEXANDRA GOMEZ-BROCK, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

STEVEN KUBIAK AND RACHEL M. KUBIAK,
DEFENDANTS-APPELLANTS.


RUPP BAASE PFALZGRAF CUNNINGHAM & COPPOLA LLC, BUFFALO (JOHN R.
CONDREN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

GROSS SHUMAN BRIZDLE & GILFILLAN, P.C., BUFFALO (SARAH P. RERA OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered December 13, 2013. The order, among other
things, granted in part plaintiff’s motion to set aside the jury
verdict.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 22, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court